Citation Nr: 0109922	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-07 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals of a gunshot wound to the abdomen, with conversion 
reaction.

2.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Veteran represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



REMAND

The veteran had active duty from August 1942 to July 1943.

In the attempt to identify the nature and severity of the 
veteran's disabilities with reference to both the increased 
rating claim and the total disability claim, the RO arranged 
for the veteran to undergo VA medical examinations.  
Documentation, apparently from the VA Medical Center which 
was to have scheduled and conducted these examinations, 
reveals that the veteran failed to report for four scheduled 
examinations.  

However, there is no copy of any notice mailed to the veteran 
as to the time and place of the scheduled examinations 
contained in the file.  There is no indication in the file as 
to whether such notice was mailed to the veteran's most 
recent address of record.  Neither the veteran nor his 
attorney have proffered an explanation as to the reason for 
the veteran's failure to report.  Due process concerns 
dictate that the record provide reviewable documentation as 
to the notice of examinations provided to veterans.  The 
instant record does not allow for review of the adequacy of 
the notice provided in this case.  A remand is therefore 
required.

Because proceedings before the Board of Veterans' Appeals 
(Board) are ex parte and non-adversarial in nature, the VA is 
required by statute and by case law to assist appellants in 
developing their claims.  A critical element in the 
evaluation of both increased rating and total disability 
rating claims is the nature and level of the veteran's 
disability(ies).  In this case, this element can best be 
demonstrated for the record by having the veteran undergo 
comprehensive VA examinations.  However, if the veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  If the veteran 
wishes to fully develop his claim, he has a corresponding 
duty to assist by reporting for the scheduled examinations.  
Situations such as this one are governed by the dictates of 
38 C.F.R. § 3.655, which provides that when a claimant fails 
to report for an examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.  

In developing the veteran's claims, the RO properly obtained 
VA treatment reports reflecting all VA treatment provided to 
the veteran during 1999.  Given the length of time the case 
has been pending at the Board, it is reasonable that the 
veteran has sought medical treatment since then.  Because the 
case is being remanded to the RO and in light of the 
statutory requirement that all VA treatment records be 
obtained for review, medical records reflecting VA treatment 
provided subsequent to 1999 should be obtained for review as 
well.  

If the veteran has received any recent medical treatment for 
private, non-VA sources, he is hereby notified to report this 
treatment to the RO, so that records reflecting it may be 
obtained also.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran which are not contained in his 
claims file for inclusion in the file.

2.  The veteran should be afforded 
appropriate VA medical examinations to 
evaluate the current severity of his 
service-connected gunshot wound residuals 
and the impact of his service-connected 
disability upon his employability.  The 
claims folder, including all records 
obtained pursuant to the above request, 
should be made available to the examiner 
for review before the examination.  All 
tests and studies deemed helpful by the 
examiner(s) should be conducted in 
conjunction with the examination(s) and 
the results made available to the 
examiner for review.  

Notification of the scheduled 
examination(s) must be sent to the 
veteran's most recent address of record, 
and a copy of the notification letter 
included in the claims file.  All efforts 
to schedule the VA examination(s) must be 
fully documented in the claims file to 
facilitate appellate review.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefits sought on appeal 
remain denied, the veteran and his 
attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


